ON MOTION
PER CURIAM.

ORDER

The Department of the Interior moves to remand this case, involving Merit Systems Protection Board case nos. DE3443060454-I-1 and DE3443060455-I1, for further proceedings. Victor R. Ziegler consents.
Ziegler filed actions at the Board challenging his nonselection for a position. The appeals alleged violations of the Veterans Employment Opportunities Act (VEOA) and the Uniformed Services Employment and Reemployment Rights Act (USERRA). The administrative judge held that the claims were barred by res judicata and also that the VEOA claim was untimely filed. The administrative judge did not hold a hearing and did not consider whether the time to file the VEOA claim was equitably tolled. Ziegler petitioned this court for review.
This court stayed proceedings in this case pending disposition of a related case, Kirkendall v. Department of the Army, 479 F.3d 830 (Fed.Cir.2007) (en banc). In Kirkendall, we held that the Board must hold a hearing in a case involving an alleged USERRA violation and that the Board must consider whether the time to file a VEOA claim is equitably tolled. Because the Board did not hold a hearing and did not consider whether the time to file the VEOA claim was equitably tolled, we vacate the Board’s decision and remand for further proceedings.
Accordingly,
IT IS ORDERED THAT:
The motion is granted. The Board’s decision is vacated and the case is remanded for further proceedings.